Justice LaVECCHIA
dissenting.
Justice LaVECCHIA dissents from the Order imposing discipline and adds the following.
Respectfully, I would clarify RPC 5.6(b)’s application for purposes of imposing discipline in the future but would not impose discipline on respondents in these circumstances.
I note that the issue of the conflict between respondent Cathy Cardillo, Esq., and the clients represented by respondents Charles X. Gormally, Esq., and Sean Alden Smith, Esq., arose repeatedly since a 2001 trial court ruling in Witkowski v. White found a disqualifying conflict of interest under RPC 1.9 in Ms. Cardillo’s representation of a party adverse to one principal (Covello) of Liberty Realty, a real estate limited liability corporation. That disqualification was grounded on the fact that Ms. Cardillo had *488provided prior advice to the principals of Liberty Realty. These attorney disciplinary matters involve Gormally’s and Smith’s representation of the two other principals of Liberty Realty (Silver-man and Stathis) in matters again involving Ms. Cardillo as an adversary.
In the events that gave rise to these proceedings, I note that respondents openly discussed Ms. Cardillo’s conflict with the two other principals of Liberty Realty prior to entering into the conflict agreement that is at the heart of these disciplinary actions. Importantly, in addressing the conflict, they had knowledge of a prior example of a conflict agreement’s use in respect of Ms. Cardillo and the other Liberty Realty principal (Covello). Moreover, that earlier conflict agreement had been brought to the attention of a judge of the Superior Court in connection with securing approval of a settled action in 2007. The conflict agreement involved in the present disciplinary matters followed the contours of that prior judicially approved settlement, with its explicit conflict agreement resolving how future conflicts would be avoided for Liberty Realty and the particular principal (Covello) involved in that matter.
In my view, the Office of Attorney Ethics has brought these disciplinary actions against respondents under RPC 5.6(b) for conduct that essentially followed the format previously used to resolve a judicially recognized conflict with respect to a principal of Liberty Realty (except that in this instance two distinct documents — one for settlement of the action and the other the conflict agreement — were drafted and executed by the parties, albeit close in time). The Court now explicitly disapproves such agreements and I do not disagree with that determination. I recognize that the holding will provide clear guidance to attorneys seeking to adhere to RPC 5.6(b), for which there is no helpful existing precedent that bears any resemblance to the facts of this case. Cf In re Zaruba, 177 N.J. 564, 832 A.2d 317 (2003) (imposing suspension where corporate defense attorney engaged in secret six-figure-dollar bribe of client’s adversaries in agreement that *489barred disclosure of agreement’s terms to clients and restricted lawyers’ right to practice). But here, rather than simply voiding the agreement as violative of RPC 5.6 without imposing discipline, as occurred in Jacob v. Norris, McLaughlin, & Marcus, 128 N.J. 10, 607 A.2d 142 (1992) (finding that agreement among attorneys violated RPC 5.6(c) and its animating public policy, and voiding agreement but imposing no disciplinary repercussions), the Court imposes discipline on attorneys who heretofore had unblemished disciplinary records.
I am not convinced that it is fair or appropriate to discipline these respondents with respect to the conflict agreement that was executed here, in light of the factual history and past judicial experiences about which these attorneys were aware in respect of the conflict they were attempting to address. Applying a clear and convincing standard, I cannot find a knowing violation of the Rules of Professional Conduct by the respondents and, therefore, would not impose discipline on any respondent, not even Ms. Cardillo, notwithstanding her willingness to admit a violation and to accept discipline.